696 S.E.2d 338 (2010)
LEE et al.
v.
McCORD et al.
No. A08A0700.
Court of Appeals of Georgia.
May 20, 2010.
Reconsideration Denied June 10, 2010.
*339 Lamar, Archer & Cofrin, Robert C. Lamar, Keith A. Pittman, Atlanta, for appellants.
Scrudder, Bass, Quillian, Horlock, Taylor & Lazarus, Jane C. Taylor, Paul E. Weathington, Charles M. Smith, Wayne D. Toth, Atlanta, for appellees.
BARNES, Presiding Judge.
In Lee v. McCord, 292 Ga.App. 707, 665 S.E.2d 414 (2008), we held that the trial court erred in granting summary judgment to Dr. Dale McCord on statute of limitation grounds. The Supreme Court granted certiorari and reversed that portion of our opinion in McCord v. Lee, 286 Ga. 179, 684 S.E.2d 658 (2009), remanding the case to this court to reconsider our statute of limitation analysis in Division 1.
After remand to this court, Lee filed a motion to withdraw his appeal against McCord and his practice because he settled his suit against them. The motion is hereby granted, and Lee's appeal is dismissed as to McCord and his practice.
Northside Hospital remains as the only appellee in this case. In Lee v. McCord, supra, 292 Ga.App. at 716(3), 665 S.E.2d 414, we affirmed the trial court's grant of summary judgment to Northside Hospital on all of Lee's claims against it, finding that Lee failed to argue the agency issue enumerated as error, and failed to enumerate as error the issue he argued. Lee did not petition the Supreme Court of Georgia for certiorari regarding that issue, and "any portions of the Court of Appeals' decision that are not considered by the Supreme Court are unaffected by the Supreme Court's opinion." Security Life Ins. Co. etc. v. Clark, 273 Ga. 44, 46-47(1), 535 S.E.2d 234 (2000). Accordingly, our previous opinion regarding Northside remains unchanged, and the trial court's grant of summary judgment to the hospital is affirmed.
Judgment affirmed.
PHIPPS, P.J., and JOHNSON, J., concur.